DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021, has been entered. 

Double Patenting
The nonstatutory double patenting rejection of claim 1 over copending Application No. 16/702,749 is withdrawn in view of applicants’ arguments and claim amendments.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0156122 to Taro Nishiguchi (“Nishiguchi”) in view of International Patent Appl. Publ. No. WO 2020/087724 to Li, et al. (“Li”) and further in view of U.S. Patent Appl. Publ. No. 2005/0028725 to Kato, et al. (“Kato”). 
Regarding claim 1, Nishiguchi teaches a crystal growing apparatus (see, e.g., the Abstract, Figs. 1-5, and entire reference) comprising:
a crucible which includes a main body portion (see, e.g., Fig. 2 and ¶¶[0029]-[0062] which teach a crucible (101) formed of a material such as graphite which has a main body portion); and
a heating unit which is positioned on the outside of the crucible and is configured to heat the crucible by radiant heat (see, e.g., Fig. 2 and ¶¶[0029]-[0062] which teach a heating unit (124) which includes a resistive heating element (125) located outside the crucible (101)).  
Nishiguchi does not explicitly teach a first portion having a radiation rate different from that of the main body portion which is capable of controlling a temperature of a specific region inside of the crucible during heating to a higher or lower temperature than that of other regions, wherein the first portion is at a position where the crucible and a line segment connecting a heating center of the heating unit and the specific region intersect with each other, and a radiation rate of the first portion is higher than a radiation rate of the main body portion.  However, in Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation as well as elsewhere throughout the entire reference Li teaches an analogous embodiment of a sublimation growth system comprised of a graphite crucible (3) which includes a SiC powder (4) as source material and a SiC seed (5) for crystal growth thereupon.  Temperature gradients at a surface of the SiC powder (4) are controlled via a first metal-coated graphite ring (1) which is provided around an outer 
Nishiguchi does not explicitly teach that a height of the first portion is within 50% of a height of the crucible.  However, in Fig. 1 and p. 4 Li teaches that the height of the crucible is 215 mm while p. 5 of Li teaches that the height of the first ring is 25 to 35 mm which is within 11.6 to 16.3% of the height of the crucible.  Accordingly, a person of ordinary skill in the art would be motivated to utilize a ring (1) height which has a height that is within 50% (i.e., is less than 50%) of a height of the crucible in order to ensure that only a predetermined portion of the crucible is heated to the desired temperature during crystal growth.  
Nishiguchi and Li do not explicitly teach that the specific region is one or more selected from the group consisting of an outer portion in a radial direction of a portion prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Nishiguchi does not explicitly teach that the first portion is exposed to an outer surface of the crucible at a position where the crucible and the line segment connecting the heating center of the heating unit and the specific region intersect with each other.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation Li teaches that the first metal-coated graphite ring (1) is provided around an outer circumference of the crucible (3).  When utilized with the resistive heating element (125) of Nishiguchi, a line segment connecting a center of the heating element (125) and a center of the first ring (1) intersects the specific region within the crucible (101). 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Li and further in view of Kato and still further in view of U.S. Patent Appl. Publ. No. 2007/0240634 to Radkevich, et al. (“Radkevich”). 
Regarding claim 5, Nishiguchi, Li, and Kato do not explicitly teach that an outer surface of the main body portion is a flat surface, and an outer surface of the first portion is uneven.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more supra with respect to the rejection of claim 1.  
Regarding claim 6, Nishiguchi, Li, and Kato do not explicitly teach that an outer surface of the main body portion is a flat surface, and an outer surface of the first portion is uneven.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily recognize that the crucible exterior in the vicinity of the first ring (1) in Fig. 1 of Li may be comprised of a roughened surface in place of or in conjunction with the first ring (1) while the surface of the crucible in the vicinity of the SiC powder (4) may be comprised of a smooth surface with the motivation for doing so being to further control thermal gradients supra with respect to the rejection of claim 1.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Li and further in view of Kato and still further in view of U.S. Patent Appl. Publ. No. 2018/0002828 to Mark Loboda (“Loboda”). 
Regarding claim 17, Nishiguchi, Li, and Kato do not explicitly teach a support as claimed.  However, in Fig. 1 and ¶¶[0035]-[0039] as well as elsewhere throughout the entire reference Loboda teaches an analogous embodiment of a sublimation growth crucible (120) which is surrounded by insulation (123).  Loboda specifically teaches:  
a support, wherein the support is positioned on a lower portion of the crucible and supports the crucible (see, e.g., Fig. 1 and ¶[0035] which teach that a lower portion of the crucible (120) is supported by a tubular pedestal (115) and bottom base plate (135)), and 
the support rotates in a radial direction (see, e.g., ¶[0035] which specifically teaches that the seal adapter (137) may also incorporate a rotation motor to rotate the cell (120) during crystal growth).  
Thus, a person of ordinary skill in the art would look to the teachings of Loboda and would be motivated to support a base of the crucible (101) of Nishiguchi using a tubular pedestal (115) which is rotatable in a radial direction with the motivation for doing so being to facilitate rotation of the crucible during crystal growth in order to, for example, improve the temperature homogeneity in a radial direction.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Li and further in view of Kato and still further in view of U.S. Patent Appl. Publ. No. 2015/0230293 to Steinlage, et al. (“Steinlage”). 
Regarding claim 18, Nishiguchi teaches a heat insulating material (see, e.g., Fig. 2 and ¶¶[0029]-[0062] which teach that the system further includes heat insulating material (121) located around the crucible), wherein the heat insulating material is a member having a thermal conductivity equal to or smaller than 5 W/mK (see, e.g., Fig. 2 and ¶[0038] of Nishiguchi which teach that the insulation (121) is made of carbon felt; see also Fig. 1 and ¶¶[0020]-[0029] as well as elsewhere throughout the entire reference Steinlage teaches an analogous embodiment of a vacuum furnace and in ¶[0026] Steinlage specifically teaches the use of graphite felt as insulation sheets (136) and that graphite felt has a thermal conductivity of 0.08 W/mK; accordingly, the graphite felt used as insulating material (121) in Nishiguchi must necessarily possess a thermal conductivity smaller than 5 W/mK as claimed).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Li and further in view of Kato and still further in view of Loboda and even further in view of Steinlage. 
Regarding claim 19, Nishiguchi teaches a heat insulating material (see, e.g., Fig. 2 and ¶¶[0029]-[0062] which teach that the system further includes heat insulating material (121) located above and below the crucible), wherein the heat insulating material is a member having a thermal conductivity equal to or smaller than 5 W/mK (see, e.g., Fig. 2 and ¶[0038] of Nishiguchi which teach that the insulation (121) is made of carbon .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Li and further in view of Kato and still further in view of Loboda and Steinlage and even further in view of U.S. Patent Appl. Publ. No. 2015/0361580 to Huang, et al. (“Huang”). 
Regarding claim 20, Nishiguchi, Li, Kato, and Steinlage do not explicitly teach that the support passes through the heat insulating material and projects downward from the crucible.  However, as noted supra with respect to the rejection of claim 8, in Fig. 1 and ¶[0035] Loboda teaches that a lower portion of the crucible (120) may be supported by a rotatable tubular pedestal (115) which projects downward from the crucible.  Loboda also does not explicitly teach that the support passes through the heat insulating material.  However, in Figs. 1-3 and ¶¶[0026]-[0037] as well as elsewhere throughout the entire reference Huang teaches an analogous embodiment of a rotatable sublimation growth system which is supported by a rotating mechanism (17).  As shown specifically in Figs. 1 and 3 the support (17) passes through the insulating material (14) in order to directly support the crucible.  Thus, a person of ordinary skill in the art would look to the teachings of Huang and would readily recognize that the tubular pedestal (115) utilized in the 

Response to Arguments
Applicants’ arguments filed December 13, 2021, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2005/0028725 to Kato, et al. as well as the references cited supra have been introduced to teach the newly added claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714